COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            '

 ROBERT CARVER,                                 '               No. 08-12-00299-CR

                       Appellant,               '                  Appeal from the

 v.                                             '                362nd District Court
                                                '
 THE STATE OF TEXAS,                                          of Denton County, Texas
                                                '
                        State.                                  (TC# F-2010-1716-D)
                                                '

                                           ORDER

       It appearing to the Court that the Appellant will need to review the record in the above

styled and numbered cause to prepare his brief to be filed with this Court, it is hereby

ORDERED that the District Clerk of Denton County, Texas, forward a copy of the record to the

Jail Administrator, of the Denton County Jail, 127 N. Woodrow, Denton, Texas, 76205, for use

by the Appellant Robert Carver S.O. #171071, under the supervision of said Administrator

and/or designated custodian of records. However, said record shall be returned to the District

Clerk of Denton County, Texas, no later than thirty days from the date of its receipt.

       Further, on the Court’s own motion, the Appellant’s pro se brief will be due September

29, 2013.

       IT IS SO ORDERED this 16th day of August, 2013.

                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.